Case 2:18-cv-08638-FMO-KS Document 1-1 Filed 10/08/18 Page 1 of 3 Page ID #:20




                        EXHIBIT A
  Case 2:18-cv-08638-FMO-KS Document 1-1 Filed 10/08/18 Page 2 of 3 Page ID #:21
Delaware Secretary of State Filing: TYLT, INC.




CURRENCY
 Information Current              7/30/2018
 Through:
 Update Frequency:                As Current As Secretary of State
 Source:                          Delaware Secretary of State


COMPANY INFORMATION
 Name:                            TYLT, INC.


AGENT INFORMATION
 Agent Name:                      PARACORP INCORPORATED
 Agent ID Number:                 9089940
 Address:                         2140 S DUPONT HWY
                                  CAMDEN, DE 19934


FILING INFORMATION
 Residency:                       Domestic
 Entity Kind:                     Corporation
 Entity Type:                     General
 State of Incorporation:          Delaware Company
 Date of Incorporation:           06-07-2017
 Status:                          AR Filed, Tax Due, 06-02-2018
 Expiration Date:                 Not Available
 State ID Number:                 6437619


STOCK INFORMATION
 Total Authorized                 50,000,000
 Shares:
 Total Value:                     $5,000.00
 Stock Effective Date:            06-07-2017


TAX INFORMATION
 Last Annual Report               2018
 Filed:
 Annual Tax                       $200,000.00
 Assessment:
 Current Tax Estimate             $200,119.40
 as of
 7/30/2018
 Tax Area & Code:                 A/R Filing Required


Filing History (Last 5 Filings)




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.   1
  Case 2:18-cv-08638-FMO-KS Document 1-1 Filed 10/08/18 Page 3 of 3 Page ID #:22
Delaware Secretary of State Filing: TYLT, INC.


Description              Pages                   Filing Date                 Filing Time                 Effective Date
Stock Corporation        1                       06-07-2017                  16:44                       06-07-2017



Order Documents
 Call Westlaw CourtExpress at 1-877-DOC-RETR (1-877-362-7387) for on-site manual retrieval of documents
 related to this or other matters. Additional charges apply.
 Thomson Reuters Legal is not a consumer reporting agency and none of its services or the data contained therein
 constitute a 'consumer report' as such term is defined in the Federal Fair Credit Reporting Act (FCRA), 15 U.S.C. sec.
 1681 et seq. The data provided to you may not be used as a factor in consumer debt collection decisioning, establishing
 a consumer's eligibility for credit, insurance, employment, government benefits, or housing, or for any other purpose
 authorized under the FCRA. By accessing one of our services, you agree not to use the service or data for any purpose
 authorized under the FCRA or in relation to taking an adverse action relating to a consumer application.

End of Document                                                © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             2
